UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33364 Flagstone Reinsurance Holdings Limited (Exact Name of Registrant as Specified in Its Charter) Bermuda 98-0481623 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Crawford House 23 Church Street Hamilton HM 11 Bermuda (Address of Principal Executive Offices) Registrant's telephone number, including area code: (441)278-4300 (Former Address) Securities registered pursuant to Section12(b) of the Act: Common Shares, par value1 cent per share Name of exchange on which registered: New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filerþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNoþ As of November 8, 2007 the Registrant had 85,297,891 common voting shares outstanding, with a par value of $0.01 per share. FLAGSTONE REINSURANCE HOLDINGS LIMITED INDEX TO FORM10-Q Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets as at September 30, 2007 and December 31, 2006 1 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Nine Months Ended September 30, 2007 and 2006 2 Unaudited Condensed Consolidated Statements of Changes in Shareholders' Equity for the Nine Months Ended September 30, 2007 and 2006 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 Table of Contents PARTI - FINANCIAL INFORMATION Item 1. Financial Statements FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in thousands of U.S. dollars, except share data) As at As at September 30, 2007 December 31, 2006 ASSETS Investments: Fixed maturities, at fair value (Amortized cost: 2007 - $1,106,329; 2006 - $686,288) $ 1,102,328 $ 682,278 Short term investments, at fair value (Cost: 2007 - $14,306; 2006 - $nil) 14,242 - Equity investments, at fair value (Cost: 2007 - $22,156; 2006 - $nil) 28,746 - Other investments 289,340 74,496 Total Investments 1,434,656 756,774 Cash and cash equivalents 322,768 261,352 Reinsurance premium balances receivable 189,553 68,940 Unearned premiums ceded 22,491 8,224 Accrued interest receivable 7,534 6,331 Receivable for investments sold - 3,599 Deferred acquisition costs 36,819 11,909 Funds withheld 6,606 - Goodwill 11,556 5,624 Other assets 33,704 18,659 Due from related parties 1,009 3,090 Total Assets $ 2,066,696 $ 1,144,502 LIABILITIES Loss and loss adjustment expense reserves $ 161,442 $ 22,516 Unearned premiums 252,096 98,659 Insurance and reinsurance balances payable 22,728 - Payable for investments purchased 8,248 9,531 Long term debt 264,469 137,159 Other liabilities 26,076 11,866 Due to related parties - 252 Total Liabilities 735,059 279,983 Minority Interest 172,704 - SHAREHOLDERS' EQUITY Common voting shares, 150,000,000 authorized, $0.01 par value, issued and outstanding (2007 - 85,297,891; 2006 - 71,547,891) 853 715 Additional paid-in capital 903,220 728,378 Accumulated other comprehensive income (loss) 5,774 (4,528 ) Retained earnings 249,086 139,954 Total Shareholders' Equity 1,158,933 864,519 Total Liabilities, Minority Interest and Shareholders' Equity $ 2,066,696 $ 1,144,502 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 1 Table of Contents FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Expressed in thousands of U.S. dollars, except share and per share data) For the Three Months Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 REVENUES Gross premiums written $ 123,704 $ 61,914 $ 512,062 $ 275,981 Reinsurance premiums ceded (32,572 ) (11,389 ) (40,817 ) (19,991 ) Net premiums written 91,132 50,525 471,245 255,990 Change in net unearned premiums 47,667 12,956 (119,378 ) (136,262 ) Net premiums earned 138,799 63,481 351,867 119,728 Net investment income 17,022 9,849 51,184 24,650 Net realized and unrealized gains 8,298 10,827 10,911 2,206 Other income 1,961 1,216 2,885 3,225 Total revenues 166,080 85,373 416,847 149,809 EXPENSES Loss and loss adjustment expenses 37,439 9,723 162,444 19,550 Acquisition costs 28,795 10,946 56,238 19,044 General and administrative expenses 19,763 7,649 48,232 23,898 Interest expense 5,873 1,291 12,657 1,291 Net foreign exchange gains (1,842 ) (419 ) (3,180 ) (1,744 ) Total expenses 90,028 29,190 276,391 62,039 Income before income taxes, minority interest and interest in earnings of equity investments 76,052 56,183 140,456 87,770 Provision for income tax (229 ) (78 ) (351 ) (78 ) Minority interest (9,317 ) - (24,942 ) - Interest in earnings of equity investments (257 ) 804 1,390 1,063 NET INCOME $ 66,249 $ 56,909 $ 116,553 $ 88,755 Change in net unrealized gains(losses) - 2,815 - (769 ) Change in currency translation adjustment 8,310 (23 ) 6,293 29 COMPREHENSIVE INCOME $ 74,559 $ 59,701 $ 122,846 $ 88,015 Weighted average common shares outstanding—Basic 85,413,479 71,595,793 80,816,529 69,530,742 Weighted average common shares outstanding—Diluted 85,491,561 71,705,036 80,937,061 69,618,644 Net income per common share outstanding—Basic $ 0.78 $ 0.79 $ 1.44 $ 1.28 Net income per common share outstanding—Diluted $ 0.77 $ 0.79 $ 1.44 $ 1.27 Dividends declared per common share $ 0.04 $ - $ 0.04 $ - The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 2 Table of Contents FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Expressed in thousands of U.S. dollars, except share data) For the Nine Months Ended September 30, 2007 September 30, 2006 Common voting shares: Balance at beginning of period 71,547,891 55,239,491 Issued during the period 13,750,000 16,308,400 Balance at end of period 85,297,891 71,547,891 Share capital: Common voting shares Balance at beginning of period $ 715 $ 552 Issued during period 138 163 Balance at end of period 853 715 Additional paid-in capital Balance at beginning of period 728,378 559,466 Issue of shares 185,488 162,921 Issuance costs (related party: 2007, $3,430; 2006, $nil) (16,839 ) (251 ) Fair value of issued warrant - 3,372 Share based compensation expense 6,193 562 Balance at end of period 903,220 726,070 Accumulated other comprehensive income(loss) Balance at beginning of period (4,528 ) - Change in net unrealized losses - (769 ) Change in currency translation adjustment 6,293 29 Cumulative effect adjustment from adoption of new accounting principle 4,009 - Balance at end of period 5,774 (740 ) Retained earnings (accumulated deficit) Balance at beginning of period 139,954 (12,384 ) Cumulative effect adjustment from adoption of new accounting principle (4,009 ) - Common share dividends (3,412 ) - Net income for period 116,553 88,755 Balance at end of period 249,086 76,371 Total Shareholders' Equity $ 1,158,933 $ 802,416 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of U.S. dollars) For the Nine Months Ended September 30, 2007 September 30, 2006 Cash flows provided by (used in) operating activities: Net income $ 116,553 $ 88,755 Adjustments to reconcile net income to net cash provided by operating activities: Net realized and unrealized (gains) losses (10,911 ) (2,206 ) Minority interest 24,942 - Depreciation expense 1,508 622 Share based compensation expense 6,193 5,447 Amortization of debt offering expenses 640 65 Interest in earnings of equity investments (1,390 ) (1,063 ) Amortization/accretion on fixed maturities (7,720 ) (1,103 ) Changes in assets and liabilities, excluding net assets acquired: Reinsurance premium receivable (105,334 ) (106,168 ) Unearned premiums ceded (18,024 ) (13,003 ) Deferred acquisition costs (20,128 ) (17,184 ) Funds withheld (6,606 ) - Loss and loss adjustment expense reserves 136,436 16,944 Unearned premiums 135,126 149,265 Insurance and reinsurance balances payable 16,391 - Other changes in assets and liabilities, net 5,085 3,065 Net cash provided by operating activities 272,761 123,436 Cash flows provided by (used in) investing activities: Net cash received (paid) in acquisitions of subsidiaries 5,302 (12,702 ) Purchases of fixed income securities (1,182,347 ) (859,754 ) Sales and maturities of fixed income securities 841,636 277,386 Purchases of equity securities (25,171 ) - Sales of equity securities 3,723 - Other investments, net (216,223 ) (40,815 ) Purchases of fixed assets (6,558 ) (4,475 ) Saleof fixed assetunder a sale lease-back transaction 18,500 - Net cash used in investing activities (561,138 ) (640,360 ) Cash flows provided by (used in) financing activities: Issue of common shares, net of issuance costs paid 171,644 162,833 Issue of notes, net of issuance costs paid 123,684 132,810 Contribution of minority interest 83,100 - Repurchase of minority interest (14,353 ) - Dividend paid on common shares (3,412 ) - Repayment of loan under a sale lease-back transaction (17,063 ) - Other 623 (216 ) Net cash provided by financing activities 344,223 295,427 Effect of foreign exchange rate on cash and cash equivalents 5,570 - Increase (decrease) in cash and cash equivalents 61,416 (221,497 ) Cash and cash equivalents—beginning of period 261,352 548,255 Cash and cash equivalents—end of period $ 322,768 $ 326,758 Supplemental cash flow information: Payable for investments purchased $ 8,248 $ 10,989 Interest paid $ 10,165 $ 685 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents FLAGSTONE REINSURANCE HOLDINGS LIMITED NOTESTO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in tables expressed in thousands of U.S. dollars, except for ratios, share and per share amounts) 1.Basis of Preparation and Consolidation These unaudited condensed consolidated financial statements include the accounts of Flagstone Reinsurance Holdings Limited (“the Company”) and its wholly owned subsidiaries, including Flagstone Reinsurance Limited (“Flagstone”) and Flagstone Réassurance Suisse SA (“Flagstone Suisse”), and have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”)for interim financial information and in conformity with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, these unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company's financial position and results of operations as at the end of and for the periods presented. The results of operations and cash flows for any interim period will not necessarily be indicative of the results of operations and cash flows for the full fiscal year or subsequent quarters.All inter-company accounts and transactions have been eliminated on consolidation. The Company's policy is to consolidate all entities in which it has a controlling financial interest. In accordance with Financial Accounting Standards Board (“FASB”) Interpretation No.46, as revised (“FIN46(R)”), entities that are deemed to be Variable Interest Entities (“VIEs”) are consolidated by the Company if it is determined that the Company is the primary beneficiary. Under FIN46(R), the primary beneficiary of a VIE is the party that absorbs a majority of the entity's expected losses, receives a majority of its expected returns, or both, as a result of holding variable interests. For entities that are not deemed to be VIEs under FIN46(R), the Company consolidates those in which it owns more than 50% of the outstanding voting stock unless it does not control the entity. Investments in preferred or voting common shares relating to unconsolidated entities that provide the Company with significant influence over the operating and financial policies of the investee are accounted for under the equity method of accounting. The preparation of these unaudited condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported disclosed amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates.The Company's principal estimates are for loss and loss adjustment expenses and estimates of premiums written, premiums earned, acquisition costs, and share based compensation. The Company reviews and revises these estimates as appropriate. Any adjustments made to these estimates are reflected in the period the estimates are revised. The terms “SFAS” and “FASB” used in these notes refer to Statements of Financial Accounting Standards issued by the United States Financial Accounting Standards Board. 2.Mont Fort Re Ltd. On March6, 2006, the Company entered into a share purchase agreement to purchase 370,000 common shares, representing 100% of the outstanding common shares, of Mont Fort Re Ltd. (“Mont Fort”), a segregated accounts or “cell” company registered under the Bermuda Segregated Accounts Companies Act 2000 (as amended), for consideration of $0.1million. The assets and liabilities acquired at the date of purchase were $0.1million and $nil, respectively. In May2006, the Company invested an additional $1.3million in Mont Fort. Mont Fort raises capital from investors through offerings of its preferred shares, and uses the proceeds of those offerings to underwrite reinsurance, which will be ceded to Mont Fort solely by Flagstone pursuant to a reinsurance agreement. West End Capital Management (Bermuda) Limited (“West End”), a wholly-owned subsidiary of the Company, entered into an investment management agreement with Mont Fort under which West End earns an investment management fee and a performance-based fee. On June6, 2006, Mont Fort closed an offering of preferred shares relating to its first cell, Mont Fort ILW, which yielded gross proceeds of $60.0million including investments by Flagstone of $5.0million (8.3%) and LB I Group Inc. (“LB I”) of $50.0million (83.3%). Flagstone entered into a reinsurance agreement with Mont Fort in respect of Mont Fort ILW on June6, 2006 under which Mont Fort ILW assumes a share of Flagstone's Industry Loss Warranty exposure. LB I is also a shareholder of the Company. On August28, 2006, Mont Fort repurchased the preferred shares held by Flagstone for $5.1million, and Mont Fort in respect of Mont Fort ILW entered into a quota share reinsurance contract with Flagstone under which Flagstone assumes 8.3% of the business written by Mont Fort ILW. 5 Table of Contents FLAGSTONE REINSURANCE HOLDINGS LIMITED NOTESTO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in tables expressed in thousands of U.S. dollars, except for ratios, share and per share amounts) As at December 31, 2006, and for the year ended December 31, 2006, in accordance with FIN 46(R) the Company had determined that Mont Fort was a variable interest entity. The Company was not considered to be the primary beneficiary and, therefore,was not required to consolidate Mont Fort into its financial statements. The Company is deemed to have significant influence over the operating and financial policies of Mont Fort due to its board representation and 100% voting interests and Mont Fort was accounted for under the equity method of accounting. Under this method, the Company recorded all of the income or loss from the general account of Mont Fort but no income or losses arising from the activities of the segregated account of Mont Fort. On January 2, 2007, Mont Fort closed an offering of preferred shares relating to its second cell, Mont Fort ILW 2 Cell (“Mont Fort ILW2”) which yielded gross proceeds of $55.0million from LB I.Mont Fort, in respect of Mont Fort ILW 2, entered into a quota share reinsurance contract with Flagstone under which Flagstone assumes 8.3% of the business written by Mont Fort ILW2. On January12, 2007, Mont Fort closed an offering of preferred shares relating to a third cell, Mont Fort High Layer (“Mont Fort HL”), which yielded gross proceeds of $28.1million. The investor in Mont Fort HL is Newcastle Special Opportunity Fund V, L.P., an entity with no previous investments or affiliations with the Company or with Mont Fort. Mont Fort, in respect of Mont Fort HL, entered into a quota share reinsurance contract with Flagstone under which Flagstone assumes 9.0% of the business written by Mont Fort HL. The Company determined that the establishment of these cells was a reconsideration event under the provisions of paragraph7 and paragraph15 of FIN 46(R). Consequently, the Company assessed whether or not Mont Fort continues to be a VIE and, if so, whether the Company or another party was Mont Fort's primary beneficiary. The Company assessed the impact of these reconsideration events on its results and financial position, and concluded that the establishment of the Mont Fort HL cell on January 12, 2007 was the reconsideration event that resulted in the Company being the primary beneficiary of Mont Fort. As such, the results of Mont Fort are included in the Company's unaudited condensed consolidated financial statements with effect from January 12, 2007. The portions of Mont Fort's net income and shareholder's equity attributable to holders of the preferred shares for the period ended September 30, 2007 are recorded in the unaudited condensed consolidated financial statements of the Company as minority interest. Included in the Company's assets as at September 30, 2007 were cash, cash equivalents and fixed maturity investments of $167.2 million held for the sole benefit of preferred shareholders of each specific Mont Fort cell and available to settle the specific current and future liabilities of each cell. 3.Island Heritage On July 3, 2007, Flagstone purchased 73,110 shares (representing a 21.4% interest) in Island Heritage Holdings Company (“Island Heritage”) for a purchase price of $12.6 million. With this acquisition, Flagstone took a controlling interest in Island Heritage by increasing its interest to 54.6% of the voting shares.
